ACCEPTED
                                                                                                   03-15-00631-CV
                                                                                                           8328703
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                             12/21/2015 3:31:31 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                                 No. 03-15-00631-CV
                          _______________________________
                                                                             FILED IN
                        IN THE COURT OF APPEALS 3rd COURT    OF APPEALS
                                                      AUSTIN, TEXAS
                                FOR THE           12/21/2015 3:31:31 PM
                    THIRD JUDICIAL DISTRICT OF TEXASJEFFREY D. KYLE
                                                                               Clerk
                          _______________________________

                                    MELISSA GATES
                                      Appellants,

                                            VS.

     TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES AND
                   COMMISSIONER JOHN SPECIA,
                             Appellees.
                  _______________________________

             APPELLEES’ UNOPPOSED MOTION FOR EXTENSION
                   OF TIME TO FILE APPELLEES’ BRIEF
                     _______________________________

TO THE HONORABLE COURT OF APPEALS:

       Appellees’ Texas Department of Family and Protective Services and

Commissioner John Specia (“Appellees”) ask the Court to extend the time to file their

Appellees’ Brief.

                                  A. INTRODUCTION

       1.     Appellees are Texas Department of Family and Protective Services and

Commissioner John Specia (collectively, “Appellees”).

       2.     No rule limits the time to file this motion to extend. TEX. R. APP. P. 38.6(d)

(“A motion to extend the time to file a brief may be filed before or after the date the brief

is due.”).



APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME
TO FILE APPELLEES’ BRIEF                                                                 PAGE 1
        3.      Appellant is unopposed to this motion.

                         B. ARGUMENT AND AUTHORITIES

        4.      The Court may extend the time for filing a brief under the authority of

Texas Rule of Appellate Procedure 38.6(d).

        5.      The deadline to file the Appellees’ Brief is December 30, 2015. See TEX.

R. APP. P. 38.6(b).

        6.      Appellees request an additional 30 days to file their brief, extending the

time until January 29, 2016. This is the first request for an extension by Appellees to file

their brief.

        7.      Appellees require additional time to file their brief because of holiday

office closures and other filing deadlines in Wilkerson v. Univ. of N. Tex. Et al., Civil

No.: 4:15-cv-00540, in the EDTX-Sherman Division; and Planned Parenthood of

Greater Texas Family Planning and Preventative Health Services, Inc., et al. vs. Chris

Traylor, et al., Civil No: 1:15-cv-01058, in the WDTX-Austin Division.            For these

reasons, Appellees request that the Court extend the deadline 30 days for Appellees to

file their brief.

        8.      No prior extension has been granted to extend the time to file the

Appellees’ Brief.

                                       C. PRAYER

        For these reasons, Appellees’ Texas Department of Family and Protective Services

and Commissioner John Specia, request that this Court grant an extension of time and set

January 29, 2015, as the due date for Appellees’ Brief.

APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME
TO FILE APPELLEES’ BRIEF                                                              PAGE 2
                                          Respectfully submitted,

                                          KEN PAXTON
                                          Attorney General of Texas

                                          CHARLES E. ROY
                                          First Assistant Attorney General

                                          JAMES E. DAVIS
                                          Deputy Attorney General for Civil Litigation

                                          ANGELA V. COLMENERO
                                          Chief, General Litigation Division

                                          /s/ Marc Rietvelt
                                          MARC RIETVELT
                                          State Bar No. 24043892
                                          Assistant Attorney General
                                          Office of the Attorney General
                                          P.O. Box 12548
                                          Austin, Texas 78711-2548
                                          (512) 463-2120
                                          (512) 320-0667 FAX
                                          marc.rietvelt@texasattorneygeneral.gov

                                          ATTORNEYS FOR APPELLANTS




APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME
TO FILE APPELLEES’ BRIEF                                                           PAGE 3
                         CERTIFICATE OF CONFERENCE

      I hereby certify that on December 14, 2015, I conferred with counsel for Appellant
concerning the merits of this motion. Counsel for Appellant informed me that he was
unopposed to Appellees’ request for an extension of time to file their Appellees’ Brief



                                          /s/ Marc Rietvelt
                                          Marc Rietvelt
                                          Assistant Attorney General


                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was filed electronically and
that notice of this filing will be sent to the following persons through File & Serve
Xpress’ electronic filing system and email on December 21, 2015:

       Thomas C. Sanders
       Attorney at Law
       P. O. Box 1860
       Sugar Land, Texas 77487
       281/242-9700 Telephone
       281/242-8340 Facsimile
       tcsanders76@yahoo.com

       Robert G. Gibson, Jr.
       Attorney at Law
       P. O. Box 387
       Rosenberg, Texas 77471
       713/953-0500 Telephone
       713/953-0750 Facsimile
       rgglaw@juno.com

                                          /s/ Marc Rietvelt
                                          Marc Rietvelt
                                          Assistant Attorney General




APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME
TO FILE APPELLEES’ BRIEF                                                             PAGE 4